 In the Matter of KENTUCKY TENNESSEE CLAY COMPANY, A CORPORA-TION and INTERNATIONAL UNION OPERATING ENGINEERS, LOCAL 181,AFFILIATED WITH TIDE A. F. OF L.andINTERNATIONAL HOD CARRIERS,BUILDING AND COMMON LABORERS UNION OF AMERICA LOCAL 1214,AFFILIATED WITH THE A. F. OF L.Case No. C-2468.-DecidedApril 26, 10.EDECISIONANDORDEROn December 24, 1942, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand that it had not engaged in certain other unfair labor practices,and recommending that it cease and desist from the unfair laborpractices found and take certain affirmative .'action, as set out-in thecopy of the Intermediate Report attached thereto, and that, the com-plaint be dismissed as to the remaining allegations.Thereafter,' therespondent filed exceptions to the Intermediate Report and a -briefin support of the exceptions.Oral argument, in which only therespondent participated, was had before the Board on April 15, 1943.The Board has considered the rulings of the Trial Examiner at thehearingand finds that no prejudicial errors were committed.The`rulings arehereby affirmed.The Board has considered the Inter-mediate Report, the respondent's brief and exceptions, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the exceptions andqualifications noted below :.1.The TrialExaminerfound that Brack Clapp was laid off fromMay, 18 to May 26, 1942, because of his leadership of theminers, andhis union interest and activity.We do not concur in this finding.While the matter is not entirely free from doubt, we feel that theevidence is insufficient to warrant a finding that Clapp was a leaderof the miners and engaged in union activity prior to his lay-off, andthat the respondent had knowledge of such leadership and-activity.We find, therefore, that the allegation of the complaint that Clapp wasdiscriminated against, within the meaning of Section 8 (3) of the Act,iswithout support.49 N. L R.B, No. 31.'252 KELNNT'U,CKY T'ENi1VESSEE CLAY. CtiMPANYORDER `253Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the respondent, Kentucky Tennessee ClayCompany, a corporation, Mayfield, Kentucky, its officers, agents, suc-'cessors, and assigns,shall:1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the 'exercise of the right to self-organization, to form; join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take'the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post immediately in conspicuous places at its mine at May-field, Kentucky, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees statingthat the respondent will not engage in the conduct from which it is(b)Notify the Regional Director for the Fourteenth Region inwriting within ten, (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it alleges(1) that the 'respondent discriminated against Brack Clapp withinthe meaning of Section 8 (3) of the Act, and (2) that the respondenthas engaged in unfair labor practices, within the meaning of Section8 (5) of the Act, be, and it hereby is, dismissed.INTERMEDIATE REPORT311Ben ECooly. fur the BoardMessrs.Seth 1' BoazaridJohnThMr,Donald,ofMa^fielcl,Ky, andFiancis if.CaileeandRichard F.Moll, of St.Louis,Mo, for therespondentMr. Leslie Atherton,of Paducah,Ky, for the Engineers.Mr. Joseph S. FreelandandMr. W. G. McCloud,of Paducah,Ky., for the HodCarriers.STATEMENT OF THE CASEUpon a first amended charge duly filed on August 15, 1942, bythe InternationalUnion Operating Engineers, Local 181, A. F. of L., herein calledEngineers, andInternational Hod'Carriers, Building and Common Laborers Union of America,Local 1214, A. F. of L., herein called Hod Carriers, the National Labor RelationsBoard, herein calledthe Board, by the Regional Directorfor the Eleventh Region(Indianapolis,Indiana),issued its complaintdated November12, 1942, againstKentucky TennesseeClay Company, a corporation,Mayfield,Kentucky, hereni 264 -DECISIONS-=OF-NATJIONAL LABOR RELATIONS BOARDcalled the respondent,alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8(1), (3) and(5) and Section 2 (6) and(7) of the National LaborRelations Act, 49 Stat.449, herein called the Act.Copies of the complaint,charge, first amended charge,and notice of hearing thereupon were duly servedupon the respondent and the Unions.'With respect to the unfair labor practices,the complaint alleged, in substance,that the respondent:(l) from on or about February 20, 1942, down to the time.of issuance of thecomplaint, engaged.nn a preconceived and continuous courseof action 'for the purpose of interfering with the selforganization of its em-ployees, by stating that it would never sign an agreement with the Unions, thatitwould shut down its plant if the Unions came in, that there was no reasonfor its employees to organize,that it disliked outsiders to tell it what to do, thatthe employees would not favor the Unions; and that the Unions would driveeverybody crazy ; by interrogating employees about the Unions and union meet-ings; advising them that there would never be a closed-shop in the respondent'smine and informing employees that those retained after a lay-off were opposedto the Unions;urging employees to consult their foremen before signing unionapplication cards; proposing- a wage increase as an inducement to an em-ployee to abandon his union membership;attending union meetings and offeringa bribe to a union leader to abandon a union:-'(2) teenunatedthe employmenton or about February 24, 1942, of three named individuals' for the reason thateach of the said employees engaged inconcertedactivities for the purposes ofcollective bargaining and other mutual aid or protection;(3) terminated theemployment of three other named individual' on.or about May 18, 1942,becausethey engagedin concertedactivitiesfor the purposesof collectivebargainingand other mutual aid or protection;(4) on or about June 22, 1942, and at alltimes thereafter,refused to bargain collectively 'with the Unions as the exclusiverepresentatives of its employees,in it unit appropriate for collective bargaining,although the Unions on or about June 17, 1942,became and at' all times there-after have been the duly designated representatives of a majority of the em-ployees in such unit;and (5)by these acts,interfered with, restrained, andcoerced itsemployeesin the exercise of the rights guaranteed in Section 7 of theAct.'On November]8,1942, the respondent filed its motion for extension of dateof hearingOn November 19, the respondent filed motions to dismiss and tomake the complaint more definite and certain.By order dated November.19,1942, the Regional Directpr denied the respondent'smotion for extension ofdate of hearing,but did not pass,upou themotionsto dismiss and to make thecomplaint more definite and certain.In its answer filed November 23, 1942,the respondentdeniedthat it had engaged in or was engaging in the allegedunfair labor practices.-Pursuant to notice, a hearing was held from November 23 to 25, 1942, at May-field,Kentucky,before Mortimer Riemer, the undersigned Trial Examiner, dulydesignatedby the ActingChief Trial Examiner.The Board and the respondentwere represented by counsel,the Hod Carriers by their counsel and business'Hereafter, when i efeience is made to the Engineers and Hod Carriers,or to jointaction taken by them,both oiganieations will be referred to collectively as the Unions.2This latter allegationinns, on motion-of the Roam d'scounsel, stricken from thecomplaint._3 Theodore Brooks, MonkWilson,and Goebel Jackson.4 Biack Clapp,Lon Lawrence,and Bernice Prince.: .KENTUCKY TENNESSEE CLAY COMPANY, -255agent, and the Engineers by their representativeAll parties participated inthe hearingFull opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was afforded the parties.At the commencement of the hearing, the respondent's motion to dismiss,previously filed with the Regional Director, was deniedThe respondent re-newed its motion to make the complaint more definite and certain, which motionwas granted in part and the undersigned directed the Board's counsel to furnishthe respondent those particulars in conformity to the ruling.At the conclusion of the Board's case, counsel for the Board moved to dismiss,without prejudice, the allegations of the complaint as to the discriminatory dis-charge on February 24. 1942. of Theodore Brooks, Monk Wilson and GoebelJackson and the discriminatory lay-otf on May 18, 1942 of Lon Lawrence andBernice PrinceBoth motions were granted over the respondent's objection thatthey should have been granted with prejudiceAt the conclusion of the hearing,the motion of counsel for the Board to conform the pleadings to the proof as tomatters of form was gi anted without objectionCounsel for the respondent madeseveaal motions to dismiss the complaint in ifs entirety or, in the alternative, todismiss certain portions thereofThe undersigned denied these motions in partand reserved ruling on the remaining poitaon of such motionsAll motions aredisposed of as hereinafter indicated.All counsel were afforded an oppol tunityto argue orally and to file hiiefs with the undersignedNone of the parties arguedorally,or filed briefs.Upon the entire record thus made and from his observation of the witnesses,the nndersig'aed makes. on addition to the foregoing, the following;FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent. Kentucky Tennessee Clay Company, a Delaware corporation,operates a clay mine six miles south of tllavheld, Kentucky, where it produces walland refractory lire clay ' For the 12 mouths preceding November 17, 1942, the re-spondent purchased, foi use at its, Mayfield mine, raw materials valued at approx-imately $19,000, approximately all of which was received from sources outside theState of KentuckyDuring the same pea iod the respondent sold products producedat its Mayfield mine valued in excess of $100,000 approximately all of which wereshipped to destinations onthe State of KentuckyThe respondent uses thetrade mark "K-T" on its processed clayFor the purpose of this proceeding the respondent stipulated that it wasengaged in interstate commerce.'At the time of the hearing the respondent employed at its Mayfield mine ap-proximately Ill employees-II.THE ORGANIZATIONS INVOLVEDInternationalUnion OperatingEngineers,Local 181,and International Hod Car-riers,Buildingand Common Laborers Union of America, Local 1214, both affiliatedwith the AmericanFederation of Labor,are labor organizations admitting to men-'bership employees,of the respondent.OThe findings in the paragraphs above of this section ale based upon a stipulationentered into between counsel for the Board and the respondent. 256DEICISION,S OF NATIONAL LABOR RELATIONS BOARDIIITHE UNFAIR LABOR PRACTICESA Interference, rests aint, and coei ci,on1.The events prior to June 3, 1942,The respondent's employees at Mayfield are engaged in the extraction andprocessing of clayThey may be divided in the main into three classifications-"top" men who remove the earth's surface above the clay strata, miners who ex-tract the clay, and the miscellaneous employees who work around pulverizingequipment, mechanical equipment, storage sheds, and load the finished productsinto freight carsThe miners had indicated an interest in organizing activity in 1940, and onone occasion in the early summer of,1941 attempted to hold a meeting of theemployees.Interest in organizing was renewed in 1942 when the New York-Foundation Company commenced the construction with union labor, of a shellloading plant for National Fireworks, Iue, herein called National, at Viola,nearby Mayfield. In February 1942, a committee of employees, Brack Clapp,Goebel Jackson and Norman McCreary, was chosen by the miners to request awage increase from the respondent and met with It W. Greene, the respondent'smanager.Greene told the committee that their request would receive his con-sideration °No increase however, resulted from the interview.Sometime in the spring of 1942, Roy Willes, the mine foreman, stated to Clapp,that: "The Union was getting pretty close," and made some slighting remarksabout unions TOn May 18, 1942, the respondent laid off 14 miners for reasons which are here-inafter discussed.The same day, Wilkes remarked to Ben Johnson, a miner, inThe prey:nce of other miners: "The Union is getting pretty hot around h -ere. Ifanybody brings any Union papers to you all to sign see me before you sign them.I think now I have got all the men that will join the Union laud off.' The nextday,Wilkes told Weldon McClure: "Bucket,' we are threatened with the UnioninMayfield, and if a man comes around to you to sign, you ate not to sign untilyou, seeime"'0At or about this time Wilkes was asked by Clayton Nunley, "ifthe Union was the reason" for their lay-offWilkes replied: "They ought toread between the lines " 13Lon Lawrence, one of the miners laid off on May 18. was recalled to workMay 25, 1942, on which day he had a conversation with Greene in the latter'sofficeHe testified that Greene asked him if he "was out for a union" and thenGreene stated: "A union would just inn anybody crazy I would be ready toquit if a union cone here. It would run a fellow crazy."With respect to thisalleged incident Greene testified as follows:Q Now, do you remember a conversation with Lon Lawrence on or aboutthe 26th of May, Lon Lawrence?A. I do."This action was evidently taken following the circulation of a petition about February20, 1942, among all the employees iequesting that the respondent grant a wage increase.T This finding is based on the testimony of Clapp.Wilkes denied it.Wilkes deniedever mentioning the Unions at any time to any employees and was not on the whole andfor reaa,)ns hereafter indicated, a credible witness.This is based upon Johnson's testimony, }vhich was denied by Wilkes.McClure's nickname.1"This finding is based on McClure's testimony, denied by Wilkes.,11 This finding is based on Nunley's testimony likewise denied by Wilkes. KENTUCKY TENNESSEE CLAY COAIPANY '257Q He testifiedin substancethathe had a conversationwithyou in youroffice at the company.Did you state that youdidn't want a Union becauseyou would have nothing to say and that the Union would run anybody crazy?A. I heard his testimony.No, I don't recallI said a thing.Q.Do yourecall his coming to your office at all?A.No.The undersigned credits the testimony of Lawrenceand finds Greene to havemade the statements as testified to by Lawrence.Brack Clapp, laid off on May 18, 1942, returned to the mineon May 25, toobtain his social security card.He testified that ,when he attributedhis lay-offto his union activity Green replied, "Damn the Union", and stated that he hadrun the.mine for\40 years, and -would quit his job rather than permit a unionto dictate what. he, w.is to doGreene admitted that he exclaimed, "Damn theUnion", when Clapp ascribed the lay-off to his union activities, but denied theother anti-union remarks attributed to him by ClappHe testifiedthat he wasbusy at the moment but explained to Clapp why it was necessary to reduce theforce and that Clapp and the others had been selected for lay-off byWilkes be-cause they "could best get a position in a defense plant" where the respondent"understood there was an abundance of temporary work."The undersignedwas not altogether impressed by Clapp's testimony yet its substancefinds cor-roboration in and is consistent with the testimony of Lawrence cited above andwith Greend's annnus towards theUnions as revealed on other occasions. Itmay be,. as Greene sought to make clear at the hearing, that his expletive wasmade in exasperation and annoyance with Clapp personally.Nevertheless, forthe reason above stated the undersigned credits Clapp's testimony and findsGreene to have made the remarks on this occasion substantially as testified,to by, ClappFollowing the return to work about May 26 of most of the men previously laidoff on May 18, Clapp visited the Unions' representatives at Paducah.Thereafter,the employees decided to hold a meeting to organize a union. Thefirstmeetingwas held on" the night of June 2, 1942, at the home of employee Roscoe Hawkins.Hawkins' home was selected to avoid observation because of its isolated position.Wilkes was informed by Clayton Nunley that the employees were going to holdthe meeting to organize it unionWitnesses estimated that from 65 to 90 em-ployees attended the meetingOn the night of June 2, Wilkes visited the home of employee Jesse Hopkinsand asked Hopkins it lie was going to attend the meeting.Hopkins told Wilkesthat he was not going to the meeting whereupon, Wilkes asked him if he wouldattend and "find out what happened."Hopkins refused to do so"Thereafter, Wilkes and Robert 0. Wilford employed in the respondent's office;went to the meeting in Wilkes' car.Wilkes admitted that he went to the meeting"to see who was there and what they was doing."When they arrived, Wilfordasked what the employees were doing and was informed that the men had cometo the meeting "to try to organize."Wilford told them that he hated to seethe employees do that; that neither the respondent nor the employees wanteda union; that thus far both the respondent amid the employees had progressedwithout a union; that union organizers would "fool" the employees; and thatif any employee was not satisfied Wilford would be glad to listen to him.The12Wilkes admitted that he asked Hopkins to attend the meeting. 258DECISIONS OF'NATIIONAL LABOR RELATIIONS BOARDforegoing findings with respect` toWilford's statements are based upon theI-Wilkes also spoke to the employees at the meeting. According to GoebleLegate, Wilkes stated: "Good Evening, boysBoys, I aim sorry but, I don't believeyou boys are doing the right thing. I feel like the company would take care ofyou better than outsiders would.",Wilkes admitted that he might have asked"What are you doing, boys" but denied any other statements and attributed allthe "talking" toWilford.The undersigned finds Wilkes to have made -theremarks as testifiedto by Legate.-2.The events of June 3, 1942Following the lileeting,Wilkes returned to the mine and reportediwhat hadtaken place to Greene. The next morning. June-3, when employee Howard Heiisonreported for work at about 7:15 he found Green in the litter's' office.Greeneasked Henson if he had attended the meeting. Greene wanted td know thenumber of employees present and what they intended to do and if Hensonbelieved the employees would organize.Henson told Greene the purpose of themeeting was to organize a union. Greene replied that there ought not to be aunion at the mine and that it could not "help the Bien" for the reason that liecould not afford to work under a closed-shop "Immediately thereafter Greene told Wilkes that he wanted to talk to some ofthe miners and ordered him to send some of the miners to his officeHawkins wastherefore sent to Greene's office.Greene told Hawkins that lie,had heard about-themeeting at his home.Hawkins answered that he did not care to discuss Itand Greene remarked that this was "perfectly' all right."Greene added that therespondent could not afford to,increase wages, asked if the employees would notprefer to have Greene "taking care" of them rather than pay clues to a union-and stated to Hawkins that if the employees joined a union they could not bringtheir troubles to him, for he would quit>JWilford admitted that he stated he could not make as good a speech as a labor organ-izer , that the respondent could not keep the employees from joining a union ; that the re-spondent was hatdpressed $nancially rind Gieene could be depended upon "to take care ofthem, if they would give him time" ; and lie hoped "they would give serious considerationbefore they got us all in a mess " At the hearing, the respondent maintained that Wilfordwas not a supervisory employee.Obie Snow characterized Wilford as "one of the headmien" and he and other Board witnesses testified that Wilford hired employees, gave in-sti actions to foienien and issued insti actions to employees ' Wilford is Greene's nephew andhas been connected with the respondent of its predecessor in business since 1922.He is astockholder in the respondent corporation and receives a salary of $200 a,month.Wilfordand watches over texture of clay, its moisture content and packing In his testimony headmitted that he has recommended the hiring of employees to foremen ; instructed em-ployees , assumed responsibility for decisions in the absence of Greene and participated withGreene and other officials of management in consideration of problems affecting the mineand its operation.Wilford did not deny the testimony that he has issued instructions toforemenThe undersigned finds Robert 0 Wilford to be a supervisory employee and assuch, the respondent is responsible for his acts.See N.L. R B v. Link-BeltCo., 311U S. 584 ;Intel national Association of Machinists vN.L, RB., 311 U. S. 72, N. LR B.v Jahn & Oilier Engraving Company,123 F. (2d) 589 (C C. A 7).14These findings are based on IIenson's testimonyGreene testified that he regardedIlenson as a "truthful man" and one who would not "willingly, wilfully makea misstate-ment "He testified further that he must have seen Henson in the office that morningbut could net recall any conversation with himThese findings are based on Hawkins' testimony.Greene admitted' calling Hawkinstohis office ; that lie asked Hawkins "what -his difficulty was" ; that Hawkins repliedthat due to the rise in cost of living the miners were demanding more money to whichGreene replied that he was thinking of raising the rate for mineis. KENTUCKY TENNESSEE CLAY COMPANY:259Following Hawkins'"return to the mine, the miners decided that what Greene hadto-say to one'coulcl be said to alll.Accordingly,, they left them work and gatheredoutside the respondent's office.Wilford was asked to call Greene out to speakto the assembled employees.Five' employees " testified on behalf of the Board,in substance, that Greene stated he could see no reason why men wanted to joina union and pay dues to someone who would dictate to Greene and the employees,that the respondent was paying 2 cents an hour above the Union scale, and washot going to pay any more In addition. Ben Johnson, a credible witness, testifiedthat Greene remarked that he could look after the employees' welfare "betterthan somebody [they] didn't know anything about" Greene admitted at thehearing that he asked what was "the trouble all about": that in reply to arequest for,a raise he stated the price of the respondent's product was frozen ;that the respondent's wages, were until recently, above the level in the area butwould be increased 2 cents to reach this level: that the Federal income taxreturns did not reflect the profits accruing to the respondent's stockholders; andthat it was the respondent's policy to listen to individual or collective complaintsand seek their anucable adjustment.He denied to his knowledge any mention orreference to unionsThe undersigned believes that what Greene said on this occasion lies somewherebetween what he admittedly said and what the employees testified he said.,Greene had previously that morning questioned Henson and Hawkins about themeeting of June 2 and expressed his interest in the organizing activity of hisemployees.He had moreover, as heretofore found, expressed the opinion thatunion, affiliation would not help the employees and if the employees joined a unionGreene would not hear their complaints for he would quit.Moreover, the verycircumstances of the meeting, following as it did Wilkes interference with theemployees' rights and his report to Greene, indicates that Greene took advantageof the occasion to impress upon the employees his opposition to their organizingactivity and union interestsThe undersigned so finds.Following Greene's talk to the employees, Wilford asked Byron Webber ifthe employees world be "sore"- if Wilford was observed ,talking to WebberWilford then asked if Webber thought he "could take 60 cents an hour and stopthe Union?"Webber replied : "If you [Wilford] let me pick one man and you'pick one man, the three of us will see what we can do "Webber selected PaulCamp and Wilford asked if "Legate, the deputy", would satisfy Webber.Wilfordfinally said lie would consult Greene ,in(] let Webber know `the very best figureshe will give you " Later that day Wilford told Webber that he had not seenGreene and the incident closed"On the night of Jude 3, 1942, the eniplmees held their second meeting at the]ionic of HawkinsAt this meeting. attended by the Unions' representatives fromPaducah. -a majority of the respondent's employees affixed their signatures tonnrrx3ographed application sheets of the Hod Carriers.3, Further acts of interference because of union membershipIn September 1942, employees Paul Camp and Byron Webber filed applica-tions for positions with National at its defense plant in ViolaW. A Rex,National's personnel manager, thereupon mailed the respondent a form inquiry,soliciting information concerning the experience, habits, and conduct of the twoemployeesIn Camp's case, Greene in reply to National's inquiry, 2Why didapplicant leaze your employ,wrote' "Is still working for us, day labor.Was on"Brack Clapp,Goeble Legate, Ben Johnson Cory Clapp and Clarence Nnnley17 These findings are basedonWebber's uncontradicted and credible testimony.5.t1647-43-vol 49-18 ia26ODECISIONS OF NATIONIAL LABORRELATIONS BOARDstrike,with manyothers,for 2 months,,demanding'40% wage'increase."In furtherreply to National's question,5.Do you know anything which might make appli-cant an undesirable employee forthisconnpavy,Greene wrote:"No, except aboveanswer to No.2 question."In Webber's case, Greene wrote,in answer to question2 above:."Has not left our employ EXCEPT that he Signed up with Union, wentout on strike for 8 weeks. Is now working" ;and in reply to question 5 above :"Was one of the leaders in our labor difficulties "Greene. also added to thepersonnel inquiry on Webber : "Strikers demanded 40%owage increase and closedshop.Got neither." 1eWhen Camp returned to inquire about his applicationhe was told by Rex that he was a "trouble maker" and National would continuetheir investigation of his experience.He was not hired. Greene testified,that inview of the non-strike policy adopted by the two major national affiliated labororganizations, "any leader or striker would be an undesirable employee".19Greene's conduct in this instance reveals his attitude towards the union mem-bership and activity of the respondent's employeesBy this conduct, Greenein effect, warned the employees against continuing their union membership andparticipating in concerted activities sanctioned by the Act.The undersignedfinds that the respondent thereby engaged in a violation of the Act. -Conclusions with respect to interference,restraint,and coercionThe undersigned finds that the respondent by disparaging the Unions, theirleaders and members, advising employees to consult their foremen beforejoining,:aunion, attending union meetings and urging employees not to organize ; referringto labor organizers as outsiders; questioning employees about the Unions, theirmeetings and the employees -interest therein; offering a wage increase to anemployee as an inducement to abandon his union membership : and by stressingthe undesirability of union members as employees because of such membershipand concerted activities, thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the ActB. The disci incinzatoi i/ joy-off of Brack ClappThe complaint alleged the discriminatory lay-off of Clapp on May 18, 1942.Clapp is a clay miner and has been in the employ of the respondent or its prede-cessor for about 18 years.He was admittedly one of the respondent's "best,diggers "He testified without coiitradiction that on or about May 25, 1942,Greene told him that he was "about as good" a miner as worked for the respondentand that with respect to production for 1941, Clapp stood "second best"Thereis no evidence of dissatisfaction or cause for complaint concerning Clapp's abilityand conduct as e miner.19The undersigned sustained the respondent'sobjection to a question concerningWebber's alleged conveisation with Rex and what Greene had told RexThereupon theBoard offered to prove that if Webber were permitted to testity he would testify thatRex told him that lie [Rex] had received a tepoit fioin Greene "to the effect that hehad been active in Union affairs, and was a trouble maker , and that Mr. Rex told him[Webber] that on that account lie could not and would not employ him "Webber statedthat was the substance of what his testimony would beThe.respondent renewed itsobjection and was sustainedThereupon counsel for the Board offered in evidence asan exlubit the form ingmiy fiom National to the respondent containing Greene'sanswersquoted in part aboveUpon presentation of this document, the undeisigned reversedhis piemions ruling, omeiiuled the'oblection,accepted the offer and admitted the offeredexhibitWebber, however, was not questioned thither about his conversation with Rex.inThe above findings are based on the testimony of Gi_eene, Camp and corroboi ativedoennieutaiy evidence KE\'1 UCKYTENNESSEECLAY CIGMIPANY261In the summer of 1941, Clappdisplayedhis interest in orkaiiizing activity-byattempting with others to hold a union meeting.In February1942,Clapp wasone of a committee of three chosen by the ininers to seek a wage increase'fromUreene.Although thereisevidence of the employees'continuing interest inorganizing between February and May 18,1942, the date of the lay-off, there isno evidence of Clapp's particularactivityin connection therewith during thislatter periodClapp joined the Hod Carriers on June 3, 1942, at the secondmeeting held at Hawkins' home.On May 18, 14 miners,including Clapp, were laid offWilkes, who notifiedthe minersof their lay-off,slidnot indicate any reason why Clapp in particularWas among thoseselected, otherthan,that it was due to the "facts of the busi-ness,',"' On May 25, whenClapp returnedto the mine"office to obtain his socialsecurity card, lie asked Greene why lie had been laid off in view of his length ofservice,ability as a miner,and good productionrecord.Clapp.testified thatGreene made no answer to thisinquiry,whereuponClappasserted that becauseof interest aroused by organizingactivityat National, Clapp had been selectedfor lay-off because of the respondent's belief that he "was in favor of organizedlabor":possessed an "influence over a bunch of the men in the mine,"and thatby thus selecting Clapp, the respondent hoped to intimidate the rest of the ein-ployeesItwas in response to thisthat Greeneadmittedly said: "Damn theUnion."which remark has been credited above.The respondent presented documentary evidence and oral testimonyto justifythe lay-off of 14 miners,"including Clapp, on May,18, 1942.Latein April 1942,Royal Bennett,the loading foreman,informed Wilkes,that the respondent's stor-age bins housing Kentucky#12 Black Ball and Kentucky Special Ball clays werefall.Therefore,on May 4 therespondentreduced itswork week from 5 to 4S-hour days.On May 11, afurther reduction in the work week to 4 7-hour dayswas made. This latter reduction in hours chid not suffice to reduce the over-stock in the above-mentioned clays and the respondent therefore decided onIlay 18 to lay off 14 miners.The respondent's reason forthe lay-off of the ininers is persuasive in so faras indicating a generalover-all necessityto reduce its pioduction and acquireadditional storage space for its claysIt isnot, however,as fully persuasive asgrounds for the selectionof ClappAsfound heretofore,Clapp was one of therespondent's best niineis NNliose qualifications-placed him among the foremostin the productionof clayInselecting hum for lay-off hewas passedover in favorofmen with less experience,length of,service and ability.Thiswas a de-parture from what appears to have been the respondent's rather general seniocitypolicy to retainolder men inlength ofservice when other work factors were ofequal importance At the hearing,both Greeneand Wilkestestified that thoselaid off on May 18,includingClapp,wereselectedbecause in Wilkes' opinionthey were bestsuitedto obtain positions in a nearby defense industry.Thistestimonyseems hardly crediblein view of therespondent's otherassertion thatthe miners were told the lay-offs were temporary and that they would be re-2 This finding is based on Clapp's testimony.Wilkestestified that.Clapp was laid off.ber a.ise he ,'selected the men who could better get jobs elsewheie "21The record iefei s to the lay-otf of 15 minersllocunientary eiidence shows the lay-off of one miner on May 7 nod of14 on May.18, 1942.23In negotiations pith the Unions,which is separately cohsidered'below in connectionwith the allegationthat therespondent iefused to bargain,the respondent asserted that-its policy was to retain olden mew-in length of-service Niheie other factors such as abilitiand experience could be accorded equal iieiglit 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled to work.A temporary lay-off of a week is hardly consistent with the as-,serf ion that the laid-off men were selected because of their apparent ability to,secure jobs in a defense industry,where presumably shortage of labor might resultin fairly permanent employinent.n,Although 11 of the miners including Clapp,were reinstated at various datesbetween Miy 26 and September 22, 1942,thus indicating that lack of storage fa-cilities prior thereto,iequired a lay-off of some miners,this nevertheless, doesnot fully explain the respondent's reasonsfor selecting ClappNor does it satis-factorily dispel the evidence of discfimination found in Wilkes' anti-union state-ments on the very day the miners were laid off, heretofore referred to, particularlyhis remarks to Ben Johnson.credited above:"I think now I have got Al the menthat will join the Union laid off"The undersigned is of the' opinion that the respondent's production require-ments and lack of storage space served as a pretext'for the lay-off of Clapp, andfinds that in selecting Clapp for lay-off the respondent was motivated largely bya desire to discipline an employee who, in its opinion appeared to be the prin-cipal union influence among the miners, thereby warning the employees to ceasetheir interest in unions and refrain from union membership and concerted activityUnder the circumstances,the undersigned concludes and finds that the respond-ent laid off Clapp on May 18. 1942,not because of its production requirements, orthat Clapp appeared best able to secure work elsewhere but because Greene andWilkes,its responsible agents,were opposed to his'leadership of the miners, hisunion interest, and activityBy thuslayingoff Clapp the respondent discrim-inated in regard to his hire and tenure of employment,and thereby dis-couraged membership in the Unions and interfered with,restrained,and coercedits employees in the exercise of the iights guaranteed in Section 7 of the ActC The alleged refusal to baagain collectively-1.The appropriate unitThe complaint, alleged that "all production and maintenance employees of theRespondent at its Graves County, Kentucky- plant,,but excluding clerical andsupervisory employees, constitutes a unit appropriate for the purposes of collec-tive bargaining . .The respondent in its answer stated "that it is without -knowledge as to whether" the unit alleged by the complaint is appropriate butdid not offer any testimony to the contrary. ,All of the respondent's production and maintenance employees are involvedin a continuous integrated process from the removal of top soil and the extrac-tion of clay, to its final disintegration, packing and shippingThe top soil isremoved by power, the operators and laborers involved in the operation receivinghourly wages of from 48 to 92 cents per hour. The clay is extracted by minerswho are paid from 25 to 61 cents per ton of clay mined.The remaining employeesare hourly paid and employed in the final preparation of clay for shipment, orin the maintenance of equipment used therefor.The m ineis are under the super-vision of Roy Wilkes; employees who work in and around the disintegrators andstorage sheds are under supervision of Noble Alexander, loading foreman, andconstruction and maintenance men receive orders from Ira Keel. In June 1942,the respondent employed approximately 105 men, excluding supervisory andclerical employees, all of whom were eligible to join the Unions.xaPresumably, it would require more than one week .to secure a position in a war indus-nients. KENTUCKY TENNESSEECLAYIGOnZPANY-263The undersigned finds that the production and maintenance employees;.butexcluding stipe'ivisors and clerical employees, constituted at all times materialherein, and that they now constitute, a unit appropriate for the purposes ofcollective bargaining with respect to wages, rates of pay, hours of employment,.and other conditions of employment, and that the said unit insures to employeesof the respondent the full benefit of their right to self-organization andto collec-tive bargaining and otherwise effectuates the policies of the Act.2Designation of the Unions by a majority of the employees in the appropriateunitEmployees in the above unit found appropriate became interested in the Unionsin the spring of 1942.On June 2, 1942, they held their first meeting attendedby between 65 and 90 employees to organize the Unions.On June 3, a substantialmajority of the employees affixed their signatures to- mimeographed applicationsheets of the Hod 'Carriers.'On June 17, 1942, the respondent's employeeswent out on strike and refused to return to work until the respondent recognizedthe Unions as the exclusive bargaining representatives.Thereupon, the re-spondent's attorney Richard F. Moll, gave to the Unions a statement in writingiecognizing-"the Hodcarriers.and Common,.Labor.,,Local No., 1214 and Interna-tional Union of Operating Engineers as the exclusive bargaining agencies for itsproduction employees".Thereafter, down to and including October 8, 1942, therespondent and Unions engaged in numerous bargaining conferences at which therespondent's representatives accepted as a fact the Unions' statement that allbut six employees belonged to the Unions. At the hearing, counsel for therespondent stated that the respondent "has never raised" the issue of the Unions'-majority and expressed the opinion that it was not in any position to raise theissue subsequent to recognition nor did it have any intention "of abating orimpairing in any way the recognition" accorded the Unions on June 17, 1942.The undersigned finds that on June 17, 1942, and at all times thereafter,the Unions were the duly designated representatives of a majority of theemployees in the appropriate unit, and that, by virtue of Section 9 (a) of theAct, they were the exclusive representatives of all of the employees in the.unit for the purposes of collective bargaining.3.The allegedrefusal to bargainA. The negotiationsPursuant to the Unions' request, representatives of the Unions and therespondent met in their first bargaining conference on June 22, 1942. Therespondent was represented by Greene and its attorneys, J. W. McDonald andMoll; The Hod Carriers by McCloud and a committee of employees and theEngineers by Mossberger and employee representatives.The Unions submittedproposed agreements each containing provisions for a closed-shop.The re-spondent immediately opposed this provision, requesting that the question bepassed for a discussion of other clauses in the agreements.McCloud, how-ever, stated : "If there ain't no closed shop, there ain't no 'contract."The24This finding is based upon the testimony of Board Witnesses, not disputed by therespondent, and the mimeographed applications of the Rod Carriers introduced in evidencewhich bear the apparently genuine signatures of 84 employees.The respondent did not"hiect to the admission of this document and offered no evidence that the signatures onthe sheets were not genuine. See N. L.R.B. v Somerset Shoe Co,111 F. (2d) 681(C. C. A. 1). 264'DECISIONS OFNA'T'IONAL LABOR,,RELATIONIS -BOARDunion representatives stated that it would be "wasting time" to discuss otherprovisions unless the respondent would agree to a closed-shop.. Nevertheless,itwas agreed that the respondent would formulate a wage proposal in thenature of a counteroffer and which the respondent agreed would be retroactive toJune 17.The respondent also expressed its readiness to adopt the provisions inthe Unions' agreement 2a pertaining to: (1) replacement of employees in caseof machine break-downs; (2) an 8-hour day and 48-hour week with time andone-half for work done'beyond 8 hours in one day; (3) bi-monthly wage pay-ments; and (4) holidays. The respondent opposed the Engineers' provisionproviding for arbitration of employee grievances, and offered to submit aformula for settling grievances at the meeting.On June 25, after Greene had conferred with the respondent's Board ofDirectors, the respondent submitted two identical counterproposals, one toeach of the unions. Therein the respondent' accorded exclusive recognitionto each union, offered -to _increase existing wage scales 10 percent retroactiveto June 22,26 accepted the Unions' proposals respecting hours, holidays, andseniority and arbitration that in the event of a lay off, retention of employeesshall "lie with the company" and that disputes between the respondent and theunions or between the respondent and employees be composed through nego-tiation and discussion between the respondent, the union or the aggrievedemployee, failing which, the union might at its option on 30 days' notice ter-minate the agreement.The Unions rejected the respondent's offer of a 10 percent wage increase asinsufficient. and stated that unless they obtained a closed-shop they "mightas well go home." The respondent would not concede a closed-shop and statedthat business conditions did not permit more than a 10 percent increase inwages which it was willing to put into effect at once. The Unions also rejectedthe respondent's offer to increase wages 10 percent retroactive to April 1, 1942.Thus at the close of the second conference the parties were in such wide dis-agreement on issues of the closed-shop and wages that there was little or nodiscussion of the other differences between the parties on matters such as22The two agreements were substantially alike making due allowance for differentemployees sought to be covered under the agreements, in the case of the Engineers ;machine operators. firemen, oilers, and mechanics, and in the care of the Hod Carriers,miners, common laborers, and drivels. It seems to have been generally understood by theparties that where the respondent accepted a provision in one agreement it would acceptor deal similarly with the other union on such matteis as hours, holidays, bi-monthlypayments, etc.-2°The Hod Carriers had proposed the foi-Comparableexistingrates disclosed by thelowingrates :record were :Ballclay, 85¢ per 2000 lb ton610 per 2100 lb. tonSagger clay, 500 per 2000 Ib. ton250 per 2100 lb tonWaste per car, 35¢ per 2000 lb ton18¢ per carGeneral laborers, 700 per hour,48¢ per hourThe Engineers proposed the followinghourly wage rates :Crane operator, 850 per hour,920 per hourScoop operator, 85¢ per hourDrum hoist operator, 75¢ per hour65¢ per hourBulldozer operator, 75¢ per hourPunip operator, 75¢ per hour_High lift operator, 75¢ per hourDrill operator, 75¢ per hourWelder or mechanic, 750 perhour48¢ per hourDiesel machine, 75¢ per hour.Crusher plant, 75¢ per hourFireman and oiler, 750 per hour KENTUCKYTENVESSEECLAYCOMPANY265seniority and arbitration.The outcome of this conference was reported to theemployees,.who thereupondecided tostrike.A picket line was thereafter estab-lished, the mine closed down,and the employees remained out on strike until'August 20, 1942-On June 27,W C. Burrows, KentuckyCommissioner of Industrial Relations,assigned T.B.McConnell to effect settlement of the dispute at the respond-ent'smine.McConnell conferred with representatives of both the respondentand the Unions at Mayfield on July 1 and 2, 1942 Thereat,the respondentsubmitted its proposed seniority clause."This was rejected and the Unionsstated that-nothing but a closed-shop contract was acceptable.This the re-spondent would not grant, whereupon the conference concluded.On July 10, the parties met again on call,ofMossberger of -the Engineers,the same representatives being present together with a delegation from theCentral Trades and Labor Council of Paducah and R.E. Bailey of the KentuckyConciliation ServiceMossberger stated the Unions were present to see if"some kind of settlement"could be reached, and were willing to concede "somepoints- that is in, the contract,-providingthat, the Companygrant themthe closed shop."Moll stated that the respondent'sposition respecting theclosed-shop was not changed;that it was none of "its business"whether theemployees joined a union or not; and it believed it to be improper to tell thefew non-union employees that "you have got to join the union,"in order toworkat the mine.Thereupon,the Unions stated their willingness to acceptthe open-shop clause of the respondent's counterproposal provided the respond-ent would agree to hire all new employees through the Union and to givethe Unions 48 hours inwhich to supply the newemployees,failing in which,the respondent was free to hire anyone it chose.Moll asserted this proposalwas "but a variation of the closed shop"and there was no point in signing acontract which the respondent believed to be "open shop and the union con-siders closed shop."The Unions insisted that the closed-shop was necessary toprotect their membership' and prevent its dilution through the hiring of newnon-union employees.Discussion thereupon, passed to another issue in conflict,that of an acceptableseniority clause.The respondent asserted its willingness to accept a provisionwhich was consistent with its claimed policy, that where all factors such asability and knowledge were equal,the respondent would recognize length ofservice as the determining factor in selection of men for lay off. Bailey ex-pressed,the opinion that such provision permitted the respondent to determinelay-offs without consultation with the Unions and suggested that the seniorityclause providefor departmentalseniority'Thissuggestion was unacceptableto the respondent,it contending in the case of the miners,for example, thatthe oldest men in point of service were frequently the least efficient minersand in the final analysis for the respondent to manage its affairs successfullyand efficiently it would have to keep"the best workers on the job."Differencesover wages and arbitration did not play any real part in the discussion at theconference which ended with the parties still in disagreement on the issues of aclosed-shop and seniority."The proposed seniority clause was in the following language:"In- cases of increase or decrease of forces, discharges, lay-offs, the Company, in itsdiscretion,will give due regard to such factors as length of service, knowledge, ability,physical fitness and usefulness to the CompanyIf in the opinion of the Company theother factors are equal, length of service shall govern ""This would bieak down the iespondent's operations into three major work classifica-tions, i. e, miners, common laborers working "on top"'in soil removal, and mechanics andmaintenance employees.- 266DECISIONS OF NATIONAL LABOR RELATIONSBOARD.The parties returned to 'conference again on July 28 at the request of theUnionsAt the outset the -Unions- amended, their original closed-shop clause .tonow provide : "In the case where new employees are required the Companyshall have the right to select such employees from this vicinity, provided :That the said new employee shall within ten (10) days become a member ofsaid , local ,,unions.The company shall consult the Steward on employing ofnew employees" Previously the Unions had agreed to accept the respondent'sopen-shop proposal provided however that all hiring of new employees be donethrough the Unions.Moreover, the Unions insisted that non-union memberspresently employed would have to join the Unions. All parties reached sub-stantial agreement on the Unions' proposals pertaining to: (1) replacement ofemployees in case of machine breakdowns; (2) length of work day, work week,and overtime pay; (3) bi-monthly payment of wages; (4) observance ofnational holidays and Sundays and payment of overtime for work performedon those days; and (5) employment of individuals in case of emergencies.Then the Unions offered the following new seniority clause. "Departmentalseniority will be-observed wherever possible and in case of reduction of force thelast man to be employed shall be the. first to be laid off " The respondent againasserted that its policy was to follow seniority where it was profitable to'do so.;that it had retained "old men"' but it could not accept this "rigid rule."Theparties thereupon turned to a discussion of the arbitration clause contained inthe original'agreement submitted by the Engineers.The respondent urged itscriginal objection to the clause, that it could not permit disputes that arose,over the terms and conditions of a contract to be decided "by a third party, orstranger you might say to the transaction."Before the conference closed theUnions indicated their willingness to "concede some on the wages" providedgreement could be reached on the other issues in controversy but the meeting,adjourned with the parties still in disagreement over a closed-shop, seniority, agrievance or arbitration procedure and wages, and with the charge leveled bythe Unions that the respondent had failed to bargain and to make any concessions.In an effort to settle the strike and reach agreement on a contract the partiesmet on August 1, with T. B McConnell of the Kentucky Industrial RelationsCommission and J. G. Walsh representing the United States Concilial ion Service.Moll stated that the principal issue in controversy was the closed-shop to whichthe respondent could not agree.Walsh asked if the respondent would accept aproposal providing for arbitration or establishing a grievance procedure.Therespondent's position was, substantially as in previous conferences, that it andthe Unions were in a better position to adjust disputes than an "outsider," 'and ifthe parties could not agree the Unions could terminate the contract thus restoringWalsh attempted svithout successrto persuade the respondent,,,,that it was its duty to reach an agreement that would avoid a strike, and thatarbitration was a just and reasonable method of settling disputes.The Unions now expressed their willingness to accept "the open shop proposi-tion" in the respondent's counterproposal, provided the respondent would acceptthe Unions' departmental seniority zs and arbitration clausesThe respondentstated that the two clauses submitted on seniority and arbitration were the sameas previously 'discussed and rejected and the respondent's position remained thesameThe respondent reoffered its seniority proposal previously submitted on r"The proposed clause read : "Departmental seniority shall pi evail and ability and ex-perience shall be taken into consideration in promotion of employeesIn the event ofreduction in forces the last man employed in the department shall be the first laid off"The Unions agreed without discussion that any contract signed would contain a no-strikeManse. KENTUCKY TEN1NESSEE CLAY COMPANY267July 230Moll admitted that it left all discretion respecting seniority in the,respondent's hands but asserted that this was as it should be.This was unac-ceptable to the Unions and the deadlock on seniority remained. The union repre-sentatives stated that they had nothing else to submit or suggest by way ofseniority and arbitration clauses and yet protect their interests.Moll suggestedthat a change' in atmosphere brought about by resumption of operations 'at themine might be conducive to further negotiations but the Unions were unwillingto abandon the strike without a contract.The respondent, however, stated thatitwould "continue to bargain . . , and try to negotiate a contract" if the menreturned to workThe Unions did not insist on the exact language of their proposed seniority orarbitration clauses but asked that their concession with respect to the closed-shop"should be accompanied with a concession on the part of the Company on theissue of seniority and grievance procedure."The respondent asserted it was a"waste of time to meet and rehash the same old issues" and expressed doubt thata panel of three conciliators, as suggested by Walsh, could accomplish anything.concluded 81In compliancewith Dr. Steelman's request the parties met on the morning ofSeptember3, 1942, before a panel of the United States Conciliation Service.Theunion representatives stated the parties were still in disagreement over clausesrespecting a closed-shop or maintenance of membership, wages, arbitration, andseniority.Mossberger renewed the wage demands of the Engineers 38McCloud,for the Hod Carriers, cut its demands,5 cents per ton' for clay mined but re-peated the previous demand for 70 cents an hour for common laborers. TheUnions renewed their offer to abandon the closed-shop provided the respondentwould accept a satisfactory seniority and arbitration clause.The respondentwithdrew its previous offer of a 10 percent increase in wages butthis appearsto have been done in order to permit the respondent to incoiporate,in a singlewritten document all of its previous offers and concessions.At the afternoon session the respondent renewed its offer to grant the seniorityclause presented on, July 2 3}This the Unions again rejected.The respondentinformedthe panel that the Union's proposed arbitration clause was rejectedand declined to make any counteroffer on this subject or to reveal to the panelits financialstatements but agreed to furnish a schedule of wages paid employeesat its other mines.The Unions undertook to return to the next meeting withdata showing wages paid employees under contract with the Unions in the otherclay minesor comparable industries.The final conferences in the long history of negotiation were held before anotherpanel 'of conciliators on October 7 and 8, 1942.The respondent submitted itssecond proposed written agreement which provided for : union recognition ; a30 See footnote 27,supra.31 On August 12, 1942,the parties met again in the offices of the respondent's attorneysto arrange for the loading of several cars of clay to be shipped to the respondent's customersOn August 17, Dr. J. R Steelman, Director of the United States Conciliation Service, wiredall parties urging that work be resumed ininiediately pending settlement of the dispute andinviting the parties to meet before a special conciliation panel on September 3 in Mayfield.On August 19, the parties conferred to arrange for the reopening of the plant. As a resultIt would appear that all striking employees were reinstated.32See footnote 26,supra.1-1See footnote 26,supraIt is not clear whether the reduction pertained to a ton of2,000 pounds or 2,100 pounds,the respondent's payments being based on a ton of 2,100,pounds.-34See footnote 27,supra. 268DECISIONS OF NATIONALLABOR 'RELATIONS BOARD10 percent wage increase subject to the approval of the National War LaborBoard effective as of the pay week nextsucceeding the executionof the contract ; 83an 8-hour,day and 40-hour week with overtime substantially as sought by theUnions ; a holiday provision identical with the Unions'proposals;a seniorityclause ; and a grievance clause which gave the Unions the right to terminate thecontract in the event agreement was not reachedbut whichdid not provide for.arbitration.The Unions prepared a counterproposal in the form of amendmentsto the respondent'sproposed written agreement,which struck the open-shopprovision of the respondent's agreement;added a provision requiring all non-union employees and all those to be hired to become union members in 10 days ;substituted various wage rates some higher and others lowerthanrates previouslysubmitted by the Unions;added a straight departmentalseniorityclause;, anarbitration clause;made wage increasesretroactivetoJune 17 and soughtvacations with pay for employees of more thanone year's service.On October 8 the respondentrejectedall of theUnion's amendments to therespondent's proposed agreement and the Unions submittedtheir "rock-bottom"offerwhich demanded wage increasesretroactive to June 17,19,12;made some.concessionson wage rates ; S0 demanded a maintenanceof membership clause ;a voluntary check-off of union dues:;seniority,arbritration,and agreed to thewithdrawalof pending charges.TheUnions' "rock-bottom"offerwas not ac-ceptable and the respondent proposed an immediate 10 percent wage increaseto beeffective regardless of whether the parties agreed upon an entire contract.The Unions requested that the hearingbe adjourneduntil this latter offer could.be,submitted to their members.On October30, the respondent was informedthat both Unions had rejected the respondent's offer to increase wages by 10percent.This ended,all negotiations between the partiesB. Concluding, findings_The findings made above with re:.pect to the negotiations between the partiesare based upon verbatim 'transcripts of bargaining conferences and 'a stipula-tion entered into between counsel for the respondent and the Board.Thus, noconflict of fact is presented and the sole question is therefore one of law-° The respondent submitted to the panel a schedule of wages paid at its three othermines which indicated that in trio of the mines common laborers received 53 cents an hour,3 cents more than at Mayfield but substantially less than the 70 cents an hour that theUnions were demanding.'° Proposed October 8Irod CarriersProposed June 22:Hod Carriers70i' per tonBall clay 850 ton400 per tonSagger clay 500 ton -300 per tonwaste per car 350Laborers 550 per hourLaborers 700 per hourEngineersEngineers850 per hourCrane operator850 per hour.850 " "Scoop850750 "Hoist"750750 "Bulldozer "750750 "Welder or Mechanic 750 ""700High lift operator 750 ""700Dieseloperator 750 ""730 "Pump"750 "ufi00"Crusherplant"750Drill"750"Firemen & Oilers650 "" KENTUCKY TE\iNESSEE CLAY ICOIIIPANY269,whether the respondentviolatedits statutorydutyto bargain collectively with -the Unions.While itis true that the respondent accorded the Unions exclusive recogni-tion following a strike called by the union members to force this result, thisrecognition was never withdrawn and the respondent met thereafter wheneverrequested with the Unions.It is abundantly clear that the Unions had ample,opportunity to formulate and present their demands and argue in support ofthem.The respondent likewise answered fully at every opportunity,the, Unions'demands and presented its own reasons for rejecting the Unions'proposalsMoreover,the respondent in its two written counteroffers indicated those termsand provisions of the Unions'agreements upon which it would enter into awritten collective bargaining contract,as well as its own substitutions for theUnions' demands on seniority and arbitration.The Board and the courts have on frequent occasion stated that the dutyimposed by the Act is not' limited to formal recognition of a union,participa-tion in bargaining conferences,and the expressed willingness to sign an agreewent when reached.The parties must make a sincere effort to explore thetotal situation,adjust differences,and reacha common understanding, butthe employer need not capitulate to the demands made of him.'The record doesnot indicate a refusal on the respondent's part to find a basisfor common understanding.At the very outset of negotiations,the Unions'demand for a closed-shop atose as a barrier to agreement.The Unions' with-drawal of this demand was as stated by their attorney,a "horse trade" to ob-tain concessions from the respondent on seniority and arbitrationThe respond-ent would grant no concession on arbitration although it did ofter a grievanceprocedurewhichnn as unacceptable to the Unions.Likewise,the respondents'proposed seniority clause, which in its judgmentitconsidered fairto all theemployees and permitted efficient mine operation was unacceptable.The Unions'withdrawal of its closed-shop demand was never a final andforthright concession.Except for the "rock-bottom" demand of a maintenanceof union membership clause submitted on October 8, the issue of a closed-shopalways arose at the various conferences.As late as October 7. the Unions weredemanding that all non-union employees and those to be hired must join theUnions as a condition of employmeint.Finally, on October 8,' a maintenanceof union membership clause was demanded together with a voluntary check-offof union dues,which latter issue was injected for the first time.The wagequestion at no timeappearedas an issue in any way determina-tive of the final course of negotiations.During all the negotiations mattersstoodat an impasse on questions wholly unrelated to the issue of wages.Throughout,the parties were in substantial disagreement only as to issues aris-ing in connection with the Unions'demands for a closed-shop or some sort ofunion maintenance, seniority, and arbitration.On these issues, basic to success-ful and final agreement,the parties were hopelessly deadlocked and in disagnee-wentThe undersigned is of the opinion that but for the unreconcilable positiontaken in regard to the closed-shop;seniority,and arbitration,the negotiationswould have resulted in an agreement satisfactory to all the parties -The undersigned in reaching the above conclusions has considered the ex-pressions of antipathy of Greene towards the Unions during their organizingperiod.The record is singularly free,however, of any evidence that' thisantipathy hampered or impeded the bargaining coiferencds,prolonged the strike,n Art Metal ConstructionCovN.T,.R.B . 110 F.(2d) 148 (C C. A 2);N L R. B. V.Highland Park llJfq.Co,110 F(2d) 032(C. C. A 4) , N.L R B.v Express PublishingCo— Ill F(2d) 588(C. C. A 5) 270D'EOISIONSOF NATIONALLABOR, RELATIONS BOARD -f-or,interfered in any way,with the-abandonment 6f-the strike and the empla-Vees'return to work. Indeed, as mentioned above, after settlement of the strike,negotiations continued thereafter for almost 2 monthsIn view of the foregoing and upon the entire record herein theundersigned.findsthat the respondent did not refuse to bargain collectively with the Unionswithin themeaning ofthe Act "sIV.THE EFFFCT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in-Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputes burdening and_obstructingcommerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in unfair labor-practices,itwill be recommended that it cease and desist therefrom and take-certain affirmative action designed to effectuate the policies of the Act and torestore as nearly as possible thestatus quoexisting prior to the commission ofthe unfair labor practices.The undersigned has found that the respondent discriminated in regard to thehire and tenure of employment of Brack Clapp because of his union interests andconcerted activityTo effectuate the policies of the Act,the undersigned willrecommend that the respondent make himwhole for any loss of pay lie has sufferedby reason of his lay-off onMay 18,1942,by payment to him of a sum of moneyequal to that amount which lie would normally have earned as- wages from thedate of his lay-offon May 18,1942 to May 26, 1942, the date of his reinstatement,less his net earnings" during said period.*The undersigned has found above that the respondent has interfered with,restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act by disparaging the Unions,their,leaders'acidmembers, byattending union meetings and urging the employees not to organize,by question-ing employees about the Unions,'by offering'a wage increase to an employee toinduce his abandonment of union membership,and in general by stressing the,undesirability of organizing the Unions or becoming members thereof.-Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :ICONCLUSIONS OF LAW1 International Union Operating Engineers Local 181, and InternationalHod Carriers, Building and Common Laborers Union of America Local 1214,both affiliated with the American Federation' of Labor. 'are labor organizations,within the meaning of Section 2 (5) of the Act.seSeeMatter of Montgomery Waid & Co.,IncorporatedandUnitedMail Older, Ware-house and Retail Employees Union,Local ?0(C. I.0.), 39 N L It B. 22939By "net earnings". is meant earningsless expenses,such as for transportation, room,and board,incurredby an employee in connection`with`obtaining work and working else-where than for the respondent, which would not have beenincurredbut for hisunlawfuldischarge and the consequent necessityof his seekingemploymentelsewhereSeeMatterof CrossettLumber CompanyandUnitedBrotherhoodof Carpentersand Joinersof Amer-ica,Lumber-and SawmillWorkers Union,Local 1590, 8N.L. R B. 440 Moniesreceivedfor work performed upon Federal, State, county,municipal, or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U S. T. KENTUCKYTE-I iNESSEECLAYCOMPANY2712By discriminating in regard to the hire and tenure of employment ofBrack Clapp and thereby discouraging membership in International UnionOperating, Engineers, Lo- cal 181, and International Hod Carriers, Buildirig,andCommon Laborers Union of America Local 1214, both affiliated with the Ameri-can Federation of tabor, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (3) of the Act.3By interfering with, restraining, and coercing its employees in the exerciseof the rights- guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8(1) of the Act.4 The aforesaid unfair labor practices are unfair labor practices affecting coinmeice, within the meaning of Section 2 (6) and (7) of the Act.,5At all times from June 17, 1942, to October 1942, International UnionOperating Engineers Local 181, and International Hod Carriers, Building andCommon Laborers Union of America Local 1214, both affiliated with the Ameri-can Federation of Labor, were the exclusive representatives of all productionand maintenance employees of the respondent at Mayfield, Kentucky, excludingsupervisors and clerical employees, for the purposes of collective bargaining,nn ithin the meaning of Section 9 (a) of the Act.6 , The respondent has not refused to bargain collectively with the Unionsand has not engaged in unfair labor practices within the meaning of Section8 (5) of the Act.,RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, theundersigned recommends that the respondent, Kentucky Tennessee Clay Com-pany, a corporation, Mayfield, Kentucky, and its officers, agents, successors, andassigns shall: -1Cease and desist from :(a)Discouraging membership in International Union Operating Engineers,Local 151. and International Hod Carriers, Building and Common LaborersUnion of America Local 1214, both affiliated with the American Federation ofLabor, or in any other- labor o ganization of its employees, or in any othermanner discriminating i in regard to their hire and tenure of employment oranv term or condition of their employment.(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collectivehargaining, or other mutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act.2Take the following affirmative action which the undersigned i finds willeffectuate the policies of the Act :,(a)Make whole Brack Clapp, for any loss of pay he may have suffered byreason of the respondent's discrimination in regard to his hire and tenure ofemployment, by payment to him of a sum of money equal to that which henormally would have earned as wages during the period from May 18, 1942 toMay 20, 1942, less his net earnings40 during said period;(b) Post immediately in conspicuous places at its mine at Mayfield, Kentucky,and maintain for a period of at least sixty (60) consecutive days from the dateof posting, notices to its employees stating: (1) that the respondent will not40See footnote 39, sups or 272DECISIONS OF NATIONAL LABOR REL'ATIO'NS BOARDengage in the conduct from which it is recommended that it cease and desistin,paragraph 1 (a)'and (b) of these recommendations; (2) that therespondentwill take the affirmative aclion set forth in paragraph '2 (a) of theserecommen-dations ; (3) that the respondent's employees are free tobecome or remainmembers of International Union Operating Engineers, Local 181,and Interna-tionalHod Carriers, Building and Common Laborers Union of America, Local1214, both affiliated with the American Federation of Labor, and that the re-spondent will not discriminate against any employee because ofmembership oractivity in those or any other labor organizations;(c)Notify the Regional Director for the Eleventh Region in writing withinten (10) days from the receipt of this Intermediate Report of what steps therespondent has taken to- comply herewith.It'Is further recommended that unless on or before ten (10) daysfrom theieceiptof this Intermediate Report the respondent notifies saidRegionalDirectorinwriting that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an orderrequiringthe respondent,to take theaction aforesaid.'It is further recommended that the complaint be dismissedin so far as italleges that the respondent has engaged in or is engagingin unfair labor prac-tices by its refusal to bargain with the International Union OperatingEngineers.Local 181, and International Hod Carriers, Building and Common LaborersUnion of America, Local 1214, both affiliated with the American Federation ofLabor.As provided in Section 33 of Article II of theRules and Regulations of theNational Labor Relations Board=Series 2-as amended, effective October 28,1942, any party may within fifteen (15) days from the date of the entry of theorder transferringthe case to the Board, pursuant'toSection 32 of Article IIof said Rules and Regulations,filewith the Board, Shoreham Building, Wash-ington,D. C., an originaland four copies of a statement in writing setting forthsuch exceptionsto theIntermediateReport or to any other part ofthe Recordor proceeding (includingrulings upon all motionsor objections)as he relies upon.together with the original and four copiesof a brief in supportthereof.Asfurther provided in said Section 33, should any partydesire permission to argue"orally before the Board, request thereformust be made in writing to the Boardwithin ten (10) days from the date of the ordertransferring the case to theBoard.Dated December24, 1942MosTIMER RIEMER,Trial Exantianer.